Baldwin, C. J.
The complainant seeks to redeem certain real estate sold under a mortgage, executed by Burris *577and wife, to defendant. Stoddard, subsequent to the date of said mortgage obtained a judgment against Burris, but prior to the sale under the foreclosure. Upon the authority of Kramer v. Rebman, 9 Iowa 115, neither the mortgagor nor his judgment creditor can redeem after a sale of such a foreclosure. The decree of the District Court is therefore reversed.
Jacob Butler for the appellants.
No appearance for the appellee.